UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1567


GLENDA DEATON,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:16-cv-02272-TLW)


Submitted: February 4, 2019                                       Decided: March 26, 2019


Before FLOYD, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Sherri A. Lydon, United States Attorney, Marshall Prince, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina; Eric P. Kressman, Regional Chief Counsel, Stephen Giacchino, Supervisory
Attorney, Mary Ann Mullaney, Special Assistant United States Attorney, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Glenda Deaton appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Deaton’s applications for disability insurance benefits and supplemental security income.

“In social security proceedings, a court of appeals applies the same standard of review as

does the district court.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir.

2017). On appeal, Deaton challenges only the Appeals Council’s treatment of the new

evidence Deaton submitted to the Council.

      We have reviewed the record and perceive no reversible error. The Appeals

Council did not err in concluding that the new evidence Deaton submitted to it did not

require remand to the ALJ, nor did it err in denying her request for review. Meyer v.

Astrue, 662 F.3d 700, 704-05 (4th Cir. 2011) (stating standard); see Wilkins v. Sec’y,

Dep’t of Health & Human Servs., 953 F.2d 93, 96 (4th Cir. 1991) (en banc).

Accordingly, we affirm the district court’s judgment upholding the denial of benefits.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2